IN RE THE MARRIAGE OF
ELIZABETH A. SUNDSTROM,

                       Petitioner and Respondent,
           -vs-
CHARLES SUNDSTROM,
                       Respondent and Appellant.




Appeal from:   District Court of the Fifth Judicial District,
               In and for the County of Beaverhead,
               The Honorable Frank E. Blair, Judge presiding.

Counsel of Record:
     For Appellant:
               Schultz, Davis   &   Warren, Dillon, Montana
     For Respondent:
               W. G. Gilbert, 111, Dillon, Montana




                                Submitted on Briefs:    February 25, 1981
                                              Decided: March 12, 1981


Filed:
M r . J u s t i c e Frank B . Morrison, J r . , d e l i v e r e d t h e Opinion of
t h e Court.


         Husband a p p e a l s from a judgment e n t e r e d by t h e D i s t r i c t

C o u r t f o r t h e F i f t h J u d i c i a l D i s t r i c t , awarding w i f e main-

tenance.

        The D i s t r i c t C o u r t d i s s o l v e d t h i s m a r r i a g e on September

4 , 1979 and r e s e r v e d t h e i s s u e of p r o p e r t y d i v i s i o n .              After

t r i a l on t h e p r o p e r t y i s s u e , t h e c o u r t e n t e r e d i t s f i n d i n g s

of f a c t and c o n c l u s i o n s of law on J u n e 3, 1980, and awarded

w i f e $35,000, p a y a b l e $10,000 i n c a s h and $25,000 i n monthly

i n s t a l l m e n t s over an eight-year period.                     The c o u r t awarded

a l l of t h e p r o p e r t y ,    t o t a l i n g a p p r o x i m a t e l y $67,000 i n

e q u i t i e s , t o t h e husband e x c e p t i n g s e v e r a l i t e m s of p e r s o n a l

p r o p e r t y r e t a i n e d by t h e w i f e .      Husband t h e n moved t o amend

t h e f i n d i n g s and c o n c l u s i o n s and t h e c o u r t m o d i f i e d i t s

o r d e r by d e c r e a s i n g t h e w i f e ' s award t o $30,000, p a y a b l e

$10,000 i n c a s h and $20,000 a t 1 0 p e r c e n t p e r annum, p a y a b l e

i n monthly i n s t a l l m e n t s , commencing August 1 5 , 1980, i n t h e

amount of $305.35 and c o n t i n u i n g u n t i l 9 6 payments w e r e

made.       The c o u r t t h e n found t h a t a m a i n t e n a n c e award i n t h e

amount of $100 p e r month s h o u l d be made commencing August

1 5 , 1980, and s h o u l d be p a i d on t h e 1 5 t h day of e a c h succeed-

i n g month f o r a p e r i o d of 1 5 y e a r s b u t t h e n p r o v i d e d t h a t no

maintenance payment s h o u l d be made i n any months i n which

husband made t h e payment of $305.35.                            The o r d e r i s n o t c l e a r

whether t h e payment of maintenance i s d e f e r r e d o r whether

t h e p a r t i c u l a r maintenance payment due i s f o r g i v e n by t h e

p r o p e r t y s e t t l e m e n t payment.         The p a r t i e s , i n t h e i r b r i e f s ,

have t r e a t e d t h e payment a s f o r g i v e n and w e w i l l i n v o k e t h e

d o c t r i n e of i m p l i e d f i n d i n g s t o s u p p o r t t h a t p o s i t i o n .    The

r e s u l t i s , s h o u l d husband make h i s r e g u l a r p r o p e r t y s e t t l e m e n t
payments of $305.35 e a c h month, a maintenance award w i l l be

f o r g i v e n f o r e i g h t y e a r s ; t h e n maintenance w i l l commence

w i t h t h e t e r m i n a t i o n of 96 p r o p e r t y s e t t l e m e n t payments and

w i l l r u n f o r a p e r i o d of s e v e n y e a r s .

        The s o l e i s s u e on t h i s a p p e a l i s whether t h e t r i a l

c o u r t abused i t s d i s c r e t i o n i n g r a n t i n g a maintenance award

a s o u t l i n e d above.      A p p e l l a n t husband c o n t e n d s t h a t r e s p o n d e n t

w i f e was n o t e n t i t l e d t o maintenance b e c a u s e s h e i s employed.

A p p e l l a n t r e l i e s upon s e c t i o n 40-4-203(1),           MCA, which p r o v i d e s

t h a t t h e r e c i p i e n t may be awarded m a i n t e n a n c e i f :          "(a)

l a c k s s u f f i c i e n t property t o provide f o r h i s [or h e r l reasonable

n e e d s , and ( b ) i s u n a b l e t o s u p p o r t h i m s e l f    Tar h e r s e P f ]

t h r o u g h a p p r o p r i a t e employment    . . ."
        The D i s t r i c t C o u r t d i d n o t make a f i n d i n g r e s p e c t i n g

t h e r e a s o n a b l e needs of t h e w i f e .      However, t h e s t a n d a r d of

l i v i n g p r i o r t o d i s s o l u t i o n i s w e l l documented.

        Throughout t h e m a r r i a g e t h e husband worked f u l l - t i m e i n

t h e w i l d l i f e management f i e l d and t h e w i f e worked p a r t - t i m e

a s a s e c r e t a r y o r bookkeeper.           Husband and w i f e , j u s t p r i o r

t o d i v o r c e , l i v e d on a n income i n e x c e s s of $20,000 p e r

year.      A t t h e t i m e of t r i a l w i f e o f f e r e d a n e x h i b i t showing

l i v i n g e x p e n s e s of a p p r o x i m a t e l y $400 p e r month and a n e t

take-home pay f o r t h e w i f e of $464.98 p e r month.

        Did t h e d i s t r i c t judge err i n g r a n t i n g maintenance

where w i f e ' s n e t take-home pay exceeded h e r monthly l i v i n g

expenses?        W e think not.

        I n M a r r i a g e of Cromwell ( 1 9 7 9 ) ,             Mont.             ,   588
P.2d 1 0 1 0 , 36 St.Rep.          60, t h i s C o u r t s e t a maintenance award

under f a c t s s t r i k i n g l y s i m i l a r t o t h e c a s e a t b a r .       In

Cromwell t h e husband, a law p r o f e s s o r a t t h e u n i v e r s i t y of

Montana Law S c h o o l , had g r o s s e a r n i n g s of a p p r o x i m a t e l y
$25,000 per year.   Wife in that case was averaging about

$500 per month in net income from performing as a relief

nurse.   Wife was given the family residence.   The District
Court found the wife's reasonable monthly living expenses to
be $789.50 per month and granted wife maintenance in the
amount of $250 per month for the ensuing 12 months, $125 per
month during the succeeding 18 months and none thereafter.
The Supreme Court reversed and established maintenance of
$400 per month, including $100 per month for retirement, giving
wife a total of $900 per month.
     In Cromwell the court noted the maintenance statute
previously set forth.   In making the award the court considered

the standard of living achieved during the marriage and the
husband's ability to provide continuing support.
     In this case the monthly payment of $305.35 was ordered
as a "buy-out" of the wife's interest in marital assets.     If
the wife is forced to invade these payments for purposes of

supplementing her monthly income, then she is forced to con-
sume property acquired during the marriage while, at the
same time, the husband is making an investment of $305.35.
The net effect is that wife's net worth would continually be
diminished while the husband's net worth would correspondingly
be increased.   By suspending maintenance payments during the
eight-year period of time the property settlement payments

are being made, the wife may well be forced to reduce her
marital holdings to meet monthly living expenses.   Arguably
this would not be so if the wife continued to live as
frugally as she is apparently living at the present time.
However, if she were to maintain any semblance of the standard
of living existing during the marriage, such an invasion of

her apportioned assets would be mandatory.
       Assuming t h a t t h e husband makes t h e monthly payment of

$305.35 f o r e i g h t y e a r s , t h e r e b y p u r c h a s i n g h i s w i f e ' s

i n t e r e s t i n m a r i t a l a s s e t s , a maintenance award of $100 p e r

month w i l l commence i n e i g h t y e a r s .           Given p r e s e n t i n f l a -

t i o n a r y t r e n d s , t h e maintenance award g r a n t e d w i l l be of

l i t t l e value.

       W e f i n d n o t h i n g p r e j u d i c i a l t o a p p e l l a n t husband i n t h e

c o u r t ' s award of maintenance.               The judgment of t h e D i s t r i c t

Court i s affirmed.




W e concur:




       2.
  ca~;y-
              Justices